Citation Nr: 0911143	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  02-12 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hepatitis C, claimed as due 
to VA medical treatment in July 1973.

2. Entitlement to service connection for osteoporosis to 
include on a secondary basis.

3. Entitlement to service connection for a chronic disability 
manifested by recurrent edema to include on a secondary 
basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 
1972.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in April 
2007. This matter was originally on appeal from a rating 
decisions dated in September 2000 and January 2004 of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, the Board denied the Veteran's claims, and he 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Veteran's representative and the VA 
Office of General Counsel filed a Joint Motion for Remand 
(JMR), which was granted in February 2009.

Per the parties' JMR, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the appellant if further action is required.

The JMR notes that in its April 2007 decision, the Board 
noted that the Veteran had been afforded VA medical 
examinations concerning his hepatitis C and lever.  The JMR 
notes that although the Veteran was afforded VA examinations 
in September 1999 and May 2001, the September 1999 examiner 
did not review the Veteran's claims file and neither examiner 
rendered an opinion as to whether it was at least as likely 
as not that the Veteran contracted hepatitis C from a 
possible blood transfusion in 1973 as the Board stated that 
it was quite plausible that the Veteran received a VA blood 
transfusion in July 1973 after suffering a self-inflicted 
gunshot wound.  

The JMR noted a private medial opinion by Dr. M.D.R. dated 
June 5, 2000, stated that the Veteran reported that he became 
infected with hepatitis C in 1973 "as a result of a blood 
transfusion received under the care of the VA Hospital."  
Dr. M.D.R. remarked that "[t]this would be very difficult to 
prove as records from 1973 are difficult to obtain, and 
little was known about hepatitis C in 1973," but stated that 
"[i]t is reasonable to assume that if he did receive 
transfusions in 1973 that they could have been the cause of 
his current infection."

Based on the foregoing, the parties agreed that VA should 
obtain another VA examination in which the examiner reviews 
the claims folder and renders an opinion as to whether, if 
Veteran received a blood transfusion while in the care of VA 
in July 1973, it is at least as likely as not that he 
contracted hepatitis C as a result of such blood transfusion 
and that if the examiner so finds, the examiner should 
further opine as to whether the proximate cause of the 
hepatitis C contraction was "carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault of VA in furnishing the hospital care ... or surgical 
treatment," or "an event not reasonably foreseeable."  
38 U.S.C. § 1151(a)(1)(A)(B).  In rendering the examiner 
should be mindful of Dr. M.D.R.'s remark that "little was 
known about hepatitis C in 1973."

As the issues of entitlement to service connection for 
osteoporosis and edema are claimed to include as secondary to 
hepatitis C, these issues are inextricably intertwined with 
the claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C, and must 
also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present hepatitis C.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should render an opinion as 
to as to whether, if the Veteran received 
a blood transfusion while in the care of 
VA in July 1973, it is at least as likely 
as not that he contracted hepatitis C as 
a result of such blood transfusion.  As 
noted above, in rendering the examiner 
should be mindful of Dr. M.D.R.'s remark 
that "little was known about hepatitis C 
in 1973."
  
If the examiner finds that it is at least 
as like as not that the Veteran's 
hepatitis C was caused by VA hospital 
care or medical or surgical treatment, 
including possible blood transfusions 
furnished him by the VA, the examiner 
should render an opinion as to whether 
the proximate cause of the hepatitis C 
contraction was "carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
of VA in furnishing the hospital care ... 
or surgical treatment," or "an event 
not reasonably foreseeable."  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it. The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence, 
including the inextricably intertwined 
issues of entitlement to service 
connection for osteoporosis and edema.  
If the benefit sought is not granted in 
full, the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




